 In the Matter of PRESSED STEEL CAR, COMPANY, INC.andUNITED"STEELWORKERS OF AMERICA,LOCAL #2387(C.I.0.)Case No. R-41769.-Decided February 11, 1943Jurisdiction:train car nvdnufacturing'industryInvestigation and Certification of Representatives:existence of question': recog-nition refused when appropriateness of unit was disputed ; union which madesome showing of representation accorded place on ballot ; participation inelection held not dependent upon eligibility of employees involved to member-ship in participating union : election necessary.Unit AppropriateforCollectiveBargaining:allwatchmen, patrolmen, andguards, excluding sergeants and captains.Mr. C. Al. Thorp, Jr.,of Pittsburgh, Pa., for the Company.Mr. Ernest 'G. NassarandMr. Morris Mallinger,of Pittsburgh, Pa.,for the Steelworkers.Mr. L. E. Clark,ofPittsburgh, Pa., for the Car & FouridryWorkers.-Miss Viola Janes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, Local#2387, affiliated with the Congress of Industrial Organizations,herein called the Steelworkers,alleging that :i questioli affecting com-merce had arisen concerning the representation of employees ofPressed Steel Car Company, Inc., McKees Rocks,Pennsylvania,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry'Shore, Trial Examiner.Saidhearing was heldat Pittsburgh, Penn-sylvania,on January16, 1943.TheTrial Examiner,over the objec-tion of the Steelworkers, granted the motion of Car & FoundryWorkers Union,Inc., to intervene.The Company,the Steelworkers,and the Car&FoundryWorkers, appearedand participated.Allparties were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on the47 N. L.R.B,No 59.425 426DECISSOT"S OF NATIONAL LABOR RELATIONS BOARDissues.The Trial Examiner's rulings are free from prejudicialerror and are hereby affirmed.On January 26 and 28, 1943, theCompany and the Steelworkers, respectively, filed briefs, and onFebruary 2, 1943, the Company filed a reply brief, all of which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Pennsylvania corporation, is engaged in thebusiness of manufacturing and assembling railroad passenger cars,freight cars, mine cars and equipment, shell forgings, and armor-plate.The Company owns and operates two plants, one in McKeesRocks, Pennsylvania, and one in Hegewisch, Illinois.The formeris the only plant whose employees are involved herein.Materialspurchased by the Company consist principally of steel, castings,lumber, and operating supplies.During 1942, the .total. pur,c}aases; ofthesematerials for use at the plant in McKees Rocks exceeded$20,000,000 in value, of which approximately 50 percent was pur-chased from sources outside the State of Pennsylvania.During thesame period, the net sales were in excess of $24,300,000, of whichapproximately 75 percent represented the sale of products shippedto points outside the State of Pennsylvania.The Company employsapproximately- 2,200 persons at its McKees Rocks -plant.For. thepurpose of this proceeding, the Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local #2387, affiliated with theCongress of Industrial Organizations, and Car & Foundry WorkersUnion, Inc., are labor organizations, each admitting to membershipemployees of the Company.The latter does not admit to member-shipwatchmen, patrolmen, and guards, who are the employeesinvolved herein./III.THE QUESTION CONCERNING REPRESENTATIONThe Steelworkers has requested the Company for recognition asthe bargaining agent of the Company's watchmen, patrolmen, andguards.The Company denied the request because it disputed thatsuch employees constituted an appropriate unit.On February 23, 1940, the Car & Foundry Workers was certifiedby the Board as the exclusive representative of the Company's pro- PRESSED STEEL CAR COMPANY, INC.427duction and maintenance employees, excluding,inter alia,watchmen.'On February 25, 1941, the Company and the Car & Foundry Workersentered into a bargaining contract in which the Company recognizedthe Car & Foundry Workers as the sole representative of all theemployees;, it appears that watchmen were also covered by thiscontract.In June 1941, the watchmen petitioned the Car & FoundryWorkers to represent them in spite of the fact that watchmen werenot admitted to membership in that organization.As a result, ajoint committee was set up which functioned for nearly a year.On July .9, 1942, the S. W. O. C., the predecessor of the Steelworkers,was certified by the Board as the representative for the sameunit forwhich the Car & Foundry Workers had been certified, with watchmenagain excluded.2Shortly before the hearing, the Car & Foundry Workers receiveda letter from some seven or eight watchmen asking that the Car &FoundryWorkers represent them througha joint committee asbefore.The Steelworkers contends that the Car & Foundry Workersisnot authorized to represent the employees herein, because thatorganization does not admit them to membership.We reject thiscontention.The Act accords employees the rightto designate astheir representative any individual or labor organization,regardlessof their eligibility to membership in that organization.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Steelworkers represents a substantialnumberof employees in the unit hereinafter found to be appropriate.aWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing- of Section 9 (c), and Section, 2 (6)^ and (7).of the' Act.IV. THE APPROPRIATE UNITThe Steelworkers and the Car .& Foundry Workers agree that theappropriate unit consists of all watchmen, patrolmen, and guards,excluding sergeants and captains'1 20 N. L R B. 700.2 42 N. L R B 2628The Regional Director reported that the Steelworkers,in support of its allegation thatit represented a majority of the employees in the claimed unit,submitted 39 application-for-membership cards, dated from February 1941 to October 1942,with 9 undated ; andthat all 39 cards bore apparently genuine original signatures of persons listed on theCompany's pay roll of November 15, 1942, which contains the names of 50 persons in theunit hereinafter found appropriate.The Car & Foundry workers submitted six application-for-membership cards to the TrialExaminer who found that all six were undated, that all six bore apparently genuine originalsignatures,and that all the signatureswerethe names of persons listed on the pay rollof November 15, 19424The parties stipulated that watchmen,patrolmen,and guards are synonymous terms,and that all three categories perform the some duties. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company is opposed to such a unit on the ground that theseemployees are auxiliaries of the military police.The duties of theseemployees, as shown by the record, are similar to the duties ofother plant-protection employees who are auxiliaries of the militarypolice, and whom we have found in prior cases constitute appropriateunits.-5They clearly are employees of the Company.They guardthe property and facilities of the Company, patrol the plant, reportinfractions of shop regulations, and guard against sabotage.We find that all watchmen, patrolmen, and guards, excluding ser-,geants and captains, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Steelworkers urges that eligibility to vote be determined byreference to the pay-roll period prior to the date of the hearing.We see no reason for departing from our usual practice of using acurrent pay roll.The Steelworkers contends that the Car & FoundryWorkers should not be accorded a place on the ballot because of itssmall representation showing, and further alleges that it is inactiveand is not authorized to represent the employees herein since it doesnot accept them into membership.As the Car & Foundry Workershas made some showing of representation, and inasmuch as an elec-tion is to be held, Ave shall accord it a place on the ballot.As statedabove, we find no merit in the contention of the Steel workers thatthe Car & Foundry Workers should not be permitted to participatein an election because it does not admit watchmen to membership.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article TIT, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Pressed SteelCar Company, Inc., McNees Rocks, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board, and5SeeMatter of Clnnyslcr,Coaporation, Highland Paik PlantandLocal IL§, United Auto-mobile,Aircraft and-Agricultural Implement R'oikers of Aniei ice, affiliated frith the 0 I 0,44 N. L R B. 881 ;'Matter of Cnrtis's-Wright Corporationand4merican Federation ofLabor, 45 N I, R B. 592; andMatter of Ford Motor CompanyandUnited P, otectii eWorkers, Local 1, 45 N.L It B. 70. PRESSED STEELCAR COMPANY, INC.429subject toArticleIII, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Steel-workers of Anmerica, Local #2387, affiliated with the Congress ofIndustrial Organizations, or by Car & Foundry Workers Union, Inc.,for the purposes of collective bargaining, or by neither.